DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claims 5 and 14, set forth in the Office Action mailed 07/23/21, is hereby withdrawn due to amendments made by the Applicant.

Claim Rejections - 35 USC § 112
The rejection of claims 3 and 12-16 under 35 U.S.C. 112(b), set forth in the Office Action mailed 07/23/21, is hereby withdrawn due to amendments made by the Applicant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2011/0286185; “Abe”; reference of record).
Regarding claim 1, Abe teaches a control apparatus (Figures 9 and 23) for operating an electric drive for a vehicle (figure 1), comprising:
one or more power modules (51-58, 61-68), wherein each of the one or more power modules includes one or more power semiconductors (see transistors in figure 1);
an intermediate circuit capacitor (45), wherein the intermediate circuit capacitor is connected in parallel to a first power module (51/52) of the one or more power modules;
a cooler (80) for dissipation of heat generated by the one or more power modules (51-58, 61-68); and
an interconnect device (40) for obtaining electrical contact to the first power module (51/52),
wherein the cooler (80; para. [0098]) includes a first section (811), a second section (84), and a third section (812),
wherein the first section (811) and the third section (812) include cooling surfaces parallel to a first main plane (See structure of figure 23), and

wherein the first main plane forms an angle relative to the second main plane. (See structure of figure 23).
Regarding claims 2, 3, 8, and 9 Abe teaches wherein the first main plane (of 811) is perpendicular relative to the second (of 84) main plane (See structure of figure 23);
wherein the cooler (80) forms a U-shaped structure configured for surrounding three sides of a cube (a cube set in the area formed by sides 811, 84, and 812 would be surrounded on three sides in a U-shape);
wherein the interconnect device extends along a plane that is substantially perpendicular to the main planes of the cooler (See structure of figure 9);
wherein the intermediate circuit capacitor is located in an interior space defined by the main planes of the cooler (See capacitors 45 in figure 18).
As for claim 10, Abe teaches a control apparatus (Figures 9 and 23) for operating an electric drive for a vehicle (figure 1), comprising:
a first power module (51/52) that includes at least one power semiconductor (see transistors in figure 1); 
an intermediate circuit capacitor (45), wherein the intermediate circuit capacitor is connected in parallel to the first power module (51/52);
a cooler (80) for dissipation of heat generated by the first power module (51/52); and

wherein the cooler (80; para. [0098]) includes a first section (811), a second section (84), and a third section (812),
wherein the first section (811) and the third section (812) include cooling surfaces parallel to a first main plane (See structure of figure 23), and
wherein the second section (84) extends from the first section (811) to the third section (812) and includes a cooling surface parallel to a second main plane (See structure of figure 23), and
wherein the first main plane forms an angle relative to the second main plane. (See structure of figure 23).
As for claims 11, 12, 17, and 18, Abe teaches wherein the first main plane (of 811) is perpendicular relative to the second (of 84) main plane (See structure of figure 23);
wherein the cooler (80) forms a U-shaped structure configured for surrounding three sides of a cube (a cube set in the area formed by sides 811, 84, and 812 would be surrounded on three sides in a U-shape); wherein the interconnect device extends along a plane that is substantially perpendicular to the main planes of the cooler (See structure of figure 9);
wherein the intermediate circuit capacitor is located in an interior space defined by the main planes of the cooler (See capacitors 45 in figure 18).
Regarding claims 19 and 20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claim 10.
Allowable Subject Matter
Claims 4-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Abe, fails to teach:
“wherein at least one power module of the one or more power modules is attached to each of the three sections.”, as set forth in claim 4;
“wherein each of the three sections of the cooler is populated on both sides along the respective main planes with at least one power module of the one or more power modules.”, as set forth in claim 7;
“wherein at least one power module is attached to each of the three sections.”, as set forth in claim 13; and
“wherein each of the three sections of the cooler is populated on both sides along the respective main planes with at least one power module.”, as set forth in claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 4, 2022